 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with the Federation of UnionRepresentatives, as the exclusive bargaining representative of all our employeesin the appropriate unit described below with respect to rates of pay, wages,hours of employment, and other terms and conditions, of employment, and,if an agreement is reached, embody such agreement in a signed contract.Theappropriate unit is:All individuals on the payroll of International Ladies' Garment Workers'Union (as distinguished from its locals) who serve as business agents,organizers, educational directors, and who do union label and politicalwork, excluding office clericals, supervisors, professionals, watchmen, andguards as defined in the Act.WE WILL, upon request, furnish the Federation of Union Representatives, withdata relating to wages, expenses, and fringe benefits schedules of the employeesin the aforesaid appropriate unit for the purpose of negotiating a collective-bargaining agreement covering such employees.WE WILL NOT refuse to furnish the bargaining data as aforesaid or otherwiserefuse to bargain collectively with the Federation of Union Representatives,nor will we in any like or related manner interfere with the efforts of the Fed-eration of Union Representatives to bargain collectively and to secure theaforesaid bargaining data.INTERNATIONALLADIES'GARMENTWORKERS'UNION, AFL-CIO,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for60 consecutivedays from the date ofposting,and must not be altered,defaced,or covered by any othermaterial.Employees may communicatedirectly withthe Board's Second Regional Office,745 Fifth Avenue, New York, New York, 10022, Telephone No. Plaza 1-5500,if they haveany questions concerningthisnotice or compliancewith its provisions.The Borden CompanyandAgricultural and AlliedWorkersUnion No. 300,Amalgamated Meat Cutters and Butcher Work-men of North America,AFL-CIO.CaseNo. 15-CA-92076.April 29, 1963DECISION AND ORDEROn December 6, 1962, Trial Examiner George J. Bott issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practicesallegedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the Respondent, the General Counsel, and the ChargingParty filed exceptions to the Intermediate Report with supportingbriefs.142 NLRB No. 45. THE BORDENCOMPANY365Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board dismissed the complaint.]The Charging Party has filed a motion to consolidate the instant case with Case No.15-RC-2520 (not published in NLRB volumes), a representation proceeding in which theCharging Party Is the Petitioner.Opposition to the motion has been filed by Respondent.Because of the different nature of the two proceedings, and because issues in the two casesare not the same, the motion is denied.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charges filed on April 27 and May 4, 21, and 23,1962, against The Borden Company, herein called Respondent or Company, theGeneral Counsel of the National Labor Relations Board issued a complaint andnotice of hearing dated July 24, 1962, alleging that Respondent had engaged inunfair labor practices in violation of Section 8(a) (1) of the National Labor RelationsAct, herein called the Act.Respondent's answer admitted certain allegations ofthe complaint but denied the commission of any unfair labor practices.Pursuantto notice a hearing was held before Trial Examiner George J. Bott at Lake Charles,Louisiana, on October 16 and 17, 1962.All parties were represented at the hearing.Subsequent to the hearing, General Counsel and Respondent filed briefs which Ihave considered.'Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent, a New Jersey corporation, is engaged in the processing, distribution,and sale of fluid milk, milk products, and other food products.Respondent's plantat Lake Charles, Louisiana, is the only plant involved in this proceeding.During the 12 months prior to the issuance of the complaint, which period isrepresentative of all times material herein, Respondent, in the course and conductof its business operations at its Lake Charles plant, purchased products valued inexcess of $100,000 which were shipped directly to it in the State of Louisiana frompoints outside the State of Louisiana.Respondent concedes and I find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAgricultural and AlliedWorkers Union No. 300, Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO, herein called the Union, isa labor organization within the meaning of Section 2(5) of the Act.'Respondent'smotion to correct the record is granted with two exceptions.It is myrecollection that Tr. 30, line 1, should have read ". . . did he use the words . . ." ratherthan ". . . he used the words . . . ," and the word "lacing" on line 10, Tr. 83, should be"lurking."Neither of these exceptions, however, change the sense of Respondent's pro-posed changes. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The setting and issuesDuring the Union's organizational campaign at Respondent an antiunionpetition was circulated in the plant during working hours.General Counsel con-tends that although Respondent had a valid rule prohibiting its employees frontsoliciting for a union during working hours it discriminatorily enforced the rule.His complaint, as particularized prior to the hearing, allleged in substance thatRespondent discriminatorily enforced the rule by the conduct of its agent, oneRichard Prather, in circulating the antiunion petition while Respondent was at thesame time threatening employees with discharge if they discussed the Union on thejob.Respondent is also charged with telling an employee that his union activitieswould prevent his advancement with the Company and indicating its displeasure withhis action in filing unfair labor practice charges against it.The principal issue, how-ever, is Respondent's role in the circulation of the petition against the Union in thelight of its alleged interdiction of prounion activity.B. The no-solicitation ruleRespondent has no written rule regarding solicitation during work hours and,indeed, has never, formally at least, announced a general rule on the subject.Thepromulgation of the rule and its enforcement may be found, according to GeneralCounsel, in two conversations between employee Ralph Salmons and his foreman,Whitney Hebert.Salmons, a shipping clerk, was chairman of the Union's organizing committee.Apparently some emotional heat was generated during the campaign which is ofno great significance here except to explain how Hebert happened to talk to Salmonsabout his union activity. It appears that the wife of one of the employees wasoffended by a union letter to all employees and had Salmons called away from hisjob at the plant to talk with her.According to Salmons, the lady threatened tosue him and the encounter embarrassed him. Salmons then saw Hebert and askedhim to keep the wife of the employee away from him. Salmons testified that Hebertagreed to attend to the matter but in return asked Salmons as union chairman totalk with some of the employees about talking union on the job which Salmonspromised to do.The first conversation between Hebert and Salmons took place some time duringthe middle of April 1962, according to Salmons, and about a month later Hebertcalled the employee into his office and reminded him that they had an understandingabout talking about the Union while at work. Salmons testified that Hebert toldhim that he had had complaints about Salmons' activities, that the employee couldbe fired for talking about the Union on the job and not to let it happen again.Whitney Hebert's recall of the conversations differed in some respects from Sal-mons'.He remembered that Salmons spoke to him about being called away fromwork by an employee's wife and that Salmons said that the incident embarrassed him.According to him he agreed to stop such occurrences and did.He testified, however,contrary to Salmons, that nothing else was said in that covnersation about the Unionor soliciting on the job.His second conversation with Salmons, so he testified, wascaused by complaints he had received from milk route drivers and Respondent's salesmanager that truck loading was being impeded by Salmons' stopping a conveyorloader to talk about the Union.He called Salmons to his office, told him about thecomplaints and warned him that he would not tolerate Salmons slowing down to talkunion.Hebert denied that he had told anyone not to talk about the Union on thejob but stated that he told employees not to "slow down" to talk for or against theUnion.Herbert also stated that it was his "policy" that employees were not to "slowdown on work" to talk for or against the Union.Although I am satisfied that both Salmons and Hebert honestly attempted to recallthe substance of their conversations, I am unable to credit either completely in thisinstance.Hebert was very uncertain of the time of the first conversation with Salmonsand,moreover, his reconstruction of so much of the conversation as he recalledportrayed him as more laconic and abrupt in his dealings with employees than Ibelieve he actually was. I find that there was more to the first conversation withSalmons and that Hebert did ask the employees not to talk about the Union onthe job and to advise other employees not to do so.On the other hand, I find thatin the second conversation with Salmons, Hebert warned him not to "slow down"his work to talk about the Union and that this warning was occasioned by complaintsHebert had received about Salmons' activities. THE BORDENCOMPANY367Since Hebert supervised only about 15 employees out of a claimed bargaining unitof approximately 50, his discussion with Salmons alone about talking union on thejob is hardly the classic rule against solicitation found in the cases.However, heasked Salmons to carry his message to other employees and knew that he wouldbe an effective conduit for he was aware that Salmons was chairman of the Union'sorganizing committee. I find that Respondent by Hebert's discussions with Salmonseffectively promulgated a rule against talking about the Union while working whichwas tantamount to a valid no-solicitation rule whether it was couched in terms of"no slow down" or merely "no talking." 2 In any even I will treat Hebert's adviceas such for the purpose of this case.C. The factswithrespect to the alleged discriminatory enforcement of the rule1.The circulation of the antiunion petitionThe rule was announced on or about April 15 and implemented in May by Hebert'swarning to Salmons, at least by implication, that discharge was the penalty for itsviolation.On May 8, however, an antiunion petition was circulated in the plantduring working hours and discussed with employees while they were working.Thepetitionwas circulated by employees Richard Prather, William Blanchard, GeneGuillory, and Walter Collins 3 and the facts about its origin, circulation, and utiliza-tion are set forth in the testimony of Prather who I credit.It appears that in May 1962 the Regional Director of the Board had under con-sideration the Union's petition for certification of representatives.4Prather thoughtthat a petition of some sort signed by employees of the Company would cause theBoard to institute an investigation with respect to "the feelings of the employees "On the morning of May 7, Prather talked with employee Guillory about circulatinga petition and sometime later in the day sought advice from Plant SuperintendentShelby O'Quinn. Prather asked O'Quinn if there was anything illegal about a peti-tion and O'Quinn told him he did not know and would not give any advice. Pratherdid not tell O'Quinn when and where he intended to circulate the petition.During the day Prather and Guillory made a pencil draft of a document whichwhen typed in final form read as follows:To Whom It May Concern.MAY 7, 1962.The undersigned employees of The Borden Co., Lake Charles, Louisiana, notbeing against organized labor, however, feel that we do not need representationby the Amalgamated Meat Cutters Union at this time.Further, we would like a halt to the disturbance in our work area and ofour selves at home by Union agitation at the earliest possible moment.Sometime around 5 p.m. on May 7, Prather and Guillory went to George Miner,Respondent's plant manager and told him that they wanted to pass a petition foremployee signatures and send it to the Board.Miner told the employees that hecould not give them any advice.Miner was not told where or when the petitionwould be circulated.Prather and Guillory left Miner's office and sought out Re-spondent's office manager, Sunnier.Sonnier refused to type the petition or permitthe employees to type it in the office.That evening Prather's wife typed the petitionat home.Prather brought the petition to work with him on May 8 and discussed it with em-ployee Blanchard who agreed to work with Prather and employees Collins andGuillory to obtain signatures.Prather, Guillory, and Blanchard signed the petitionabout 11 a.m. and began circulating it in the plant among employees.After a tourthrough the plant Prather circulated the petition on the loading dock after firstascertaining that the foreman was not present.From the dock the petition traveled7Whether Hebert toldSalmons notto stop work or "slow down" to talk about the Unionor merely not to talk about itwhile workingis a fine distinction which is really not im-portant in the disposition of this case, for the circulation of the petition, which is thefoundation of the theory of discriminatory application of the rule, required the absenceof its principal circulator from his work for hours and "slowed down" the work of manyother employees.3 As already indicated, Pratheris alleged tobe an agent of Respondent and his statusis discussed in section III,C,2, infra.Blanchard,Guillory, andCollins areconcededlyrank-and-file employeesand there is no contentionthatRespondentis chargeable withtheir acts because ofany positionthey occupy with Respondent.Case No 15-RC-2520. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the committee through the milk vault and then to the street in front of theplant a little after 12 noon.All the circulating prior to noon was in the plantduring working hours.The committee remained on the street for more than an hour and secured a sub-stantial number of signatures from employees on their way to lunch.Near 2 p.m.,while Prather and Guillory were on the street in front of the plant, they were ap-proached by Superintendent O'Quinn who told them that he understood they werecirculating a petition on company time and to halt it.Guillory, who was not work-ing that day, asked O'Quinn if he meant on his time and O'Quinn replied that hemeant on anybody's time. Prather returned to work and put the petition away underlock and key where it remained until about 3:30 p.m. when he took it out andbrought it out on the street again to secure the signatures of employees leavingwork.That night Prather took the signed petition home and nothing was done withituntil the following morning.On May 9 Prather reported for work an hour early and secured more signaturesoutside the plant before 8 a m , his starting time. By that time he had signatures ofabout all employees.During Prather's morning rest break he had photostats madeof the petition in a shop close to the plant,and at lunch time he, Guillory,Collins,and Blanchard took the petition to a lawyer's office where it was notarized and sentto the Board.Certain employee witnesses called by General Counsel testified about the circula-tion of the petition but there is essentially no conflict in their testimony and Prather's.Nelson Chevis,for example,said he was asked twice by Prather to sign the petitionduring working time and that he left his work to sign the document.He added thatPrather told him that the Company did not know about the petition.EmployeeEdwards' testimony was substantially in accord with Chevis'.He was contacted byPrather and three other employees during working hours and refused to sign butdid sign when solicited again.Employees Verrit and Espree were also solicited byPrather and his committee during working hours. In Verrit's case one of the solici-tations took place during his coffee break, and Espree contributed the fact thatPrather told him he was speaking for himself and not the Company.PlantManager Miner corroborated Prather's account of Prather's and Guillory'smeeting with him.He testified that the employees came into his office about 5 p.m.with a penciled petition which they let him read.He was asked whether it was"legal" to utilize the petition and told the employees he did not know and could nothave anything to do with it.The employees left after indicating that they weregoing to see the Company's office manager.Miner followed them but when heoverheard the office manager refuse to type the petition he left the room.Minertestified that the employees did not inform him when or where they were going toobtain signatures to the petition and that, although he was told that the men wereconsidering sending the signed document to the Board and to the Union, he offeredthem no advice.He stated that he knew nothing more about the petition until thenext day.On Tuesday, May 8, Miner returned from lunch before 1 p.m. and parked his carin front of the plant.An employee who worked in the milk vault ran to him andtold him that Prather had stirred up a "fuss" witha petition.Miner asked wherethiswas going on and was told that it had occurred in the vault on working time.Miner immediately sought out Superintendent O'Quinn but was unable to find him.He then tried to find Prather whom he also could not locate and left word with thetelephone operator to have O'Qumn or Prather see him as soon as they came back.Shortly after 1 p.m. O'Quinn returned and Miner told him to reach Prather andstop him from circulating the petition on company time. Later O'Quinn reportedthat he had stopped the circulation of the petition.2. Prather's statusThe complaint alleged that certain individuals employed by Respondent are super-visors within the meaning of the Act but Prather is not included.The complaintdoes allege,however, that Prather is an agent of Respondent and that". . .Respond-ent allowed its agent Prather, and others, to circulate the petition.with knowl-edge of Plant Manager Miner, Plant Superintendent O'Quinn and shipping depart-ment supervisor Hebert."If Prather is a supervisor,Respondent would normallybe accountable for his acts in the labor field but Respondent's responsibility for hisacts as an "agent"requires an application of standards which may be like those usedindetermining supervisory status but do not necessarily include or exclude thecriteria set forth in Section 2(11) of the Act. THE BORDENCOMPANY369In all probability General Counsel's selection of the agency theory in this casewas motivated, in some part at least, by the Regional Director's Decision and Direc-tion of Election in the Union's representation case.There, after testimony takenabout various classifications of employees, including "relief men" of which Pratherisone, the Regional Director found that "relief men" should be included in thebargaining unit although, as usual, supervisors were excluded.The record in the representation case which is part of the record in this caseshows the following with respect to Prather, and I find in accord with the testimonythere.Prather is one of five relief men whose principal functions are to relieve themen they work with for rest periods, coffee breaks, or other reasons. SuperintendentO'Quinn has 28 employees under his supervision including 4 relief men, and Hebert,supervisor of the dock, has about 14 including I relief man.Prather works forO'Quinn in the bottling department.Relief men do the same kind of physical laboras the other employees and spend between 80 to 100 percent of their time at it.Instructions from O'Quinn to employees are passed through the relief men butthis appears to be a routine function for the processes in the plant are routine con-sisting in Prather's case of filling milk containers with milk as scheduled and deter-mined by Prather's superiors.Relief men are paid on an hourly basis, receive overtime for hours in excess of 40,and get the same benefits as other employees.They wear a company uniform as doothers and share the same restrooms.Relief men have no authority to hire or fire, or to transfer, suspend, lay off, orrecall employees, nor are they authorized to promote, assign, reward, or disciplineemployees.Although relief men may suggest hiring, discharging, or transferringemployees, O'Quinn makes a final and independent decision based upon his owninvestigation.Itwould appear from the above findings based on the testimony in the representa-tion case that Prather and the other relief men not only fail to fit the definition ofsupervisor under the Act but do not occupy a position of such importance vis-a-visemployees that management may be charged with their acts.General Counsel,however, offered other evidence going to show that regardless of Prather's technicalor literal supervisory status he did in fact have certain supervisory or managementattributes .5Employee Edwards testified that Prather was his "boss" who gives him time offwhen he wants it. Espree said Prather was his foreman and his boss who gives himdirections and has transferred him from job to job. Employee Chevis also describedPrather as a foreman who gives him his orders, tells him what time to come towork and when to leave. Prather also permits him to take time off he said .6In addition to the employee testimony about employee direction and control ofworktime there is some evidence that at sometime in the past Prather was instru-mental in effecting the hire of Edwards, Espree, and Chevis.Espree testified that5 years ago a friend told him that Prather had asked if the friend knew of a manwho could stack cases in the case room. Espree went to see Wayne Irwin who wassuperintendent at the time but who has since been replaced by O'Quinn. Irwinsent Espree to Prather who showed Espree the operations in the department and thentook him back to Irwin. Irwin took Espree's application and hired him subject toa physical examination.The record is silent about any conversations between Irwinand Prather respecting Espree.Employee Edwards testified that 3 years ago heiAlthough General Counsel states in his brief that he does not question the RegionalDirector's finding that Prather is a relief man, he offered essentially the same kind ofevidence about Prather's duties as is used to establish supervisory status, and this wasdone under his theory that the duties and responsibilities of Prather are such that Re-spondent's employees looked to him as a representative of management and that Pratherwas in a strategic position to translate to subordinate employees the policies and desiresof management.International Association of Machinists, etc. (Serrsck Corp ) v. N.L.R B ,311 U.S. 72.Thus, although apparently there is a concession that Prather is not a super-visor because the Director included him in the unit, in actuality there is not, and thisexplainsmy extensive treatment of Pratherquasupervisor for if he has none of theattributes in the detailed definition of supervisor in Section 2(11) of the Act the weaknessin the "representative of management" theory based on employee opinion is exposedWhether he is still an "agent" regardless of his normal plant functions will be governedby common-law rules of agency.9The employee subjective evaluation of status, such as "foreman" or "boss" is of littlevalue without facts.Chevis, for example, said he also works under Cronin in the vaultBut Cronin is a relief man too. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDheard that the Company needed help and he went to see Prather. After a discussionwith Edwards, Prather took him to Irwin's office where there was a discussion betweenPrather and Irwin.According to Edwards, Irwin told Prather that Edwards' hiringwas up to him. Edwards was hired by Irwin. Employee Chevis related a similarstory about his employment with Respondent 4 years ago.He first saw Prather whotook him to Irwin.After a conversation between Prather and Irwin in which Irwinsaid Edwards' employment was up to Prather, Edwards was hired by Irwin.Prather did not deny the substance of the testimony of employees Edwards, Espree,and Chevis about their hirings, and although the events described took place 3 or4 years prior to the hearing and the witnesses were somewhat shaky about detail,I see no reason to reject the essence of their testimony which is that Prather made aneffective recommendation to hire them I so find.I also find that Prather directs the employees and lets them leave early as testified.I also find, however, on the basis of Prather's testimony and the testimony in therepresentation case that Prather's activities are routine because of the nature of thework in the department and do not include the exercise of independent judgment.I find that although Prather is not a supervisor under the Act he does occupy a posi-tion somewhat the rank-and-file employees.Whether this makes managementresponsible for his actions, in the circumstances of this case, in circulating the petitionduring working time will be discussed below.3. Supervisor Hebert's comments about an antiunion letterThe complaint as particularized alleged that Respondent discriminatorily enforcedits no-solicitation rule not only in the circulation of the antiunion petition but also inthat ". . . Respondent's supervisor and agent, Hebert, advised an employee that thesentiments expressed in an antiunion letter represented a good point of view." Itappears that Hebert did express a view about a letter and these are the facts.On May 17, 1962, an employee's wife wrote an uncomplimentary letter to theUnion's international representative and sent copies to Respondent's Plant ManagerMiner; Supervisor Hebert, and employee Salmons, the chairman of the organizingcommittee.Salmons' letter was addressed to him at the plant and he was handed itby Hebert.According to Salmons, when he had opened and read the letter Hebertasked him for his opinion of the contents and Salmons said he thought the writerwas a fanatic.Hebert commented that he thought the letter expressed ". . . a verygood point of view." It was developed in cross-examination, however, that at leastone other employee, and possibly more, were present when the letter was discussedand that Hebert may have only agreed with an employee's expression of opinionthat the letter expressed a good point of view. I find that there was an open discus-sion of the letter and that Hebert expressed a personal opinion about the letter.D. Analysis and conclusions regarding the rule and its enforcementEven if Prather were an agent of Respondent in circulating the petition asGeneral Counsel contends his actions would not appear to require a finding that therule was unfairly applied especially in the absence of evidence that the employeesrequested the employer to make an exception to the rule for prounion solicitationand a showing that the rule is an "unreasonable impediment" to organization .7 In7N L.R B v. United Steelworkers of America (Nutone, Inc.),357 U S. 357;WaltonManufacturing Company,126 NLRB 697. General Counsel offered in evidence three letterstoRespondent written by Harry Mitchell, the Union's international representative, inwhich he requested that Respondent grant the Union "equal time" to reply to speechesapparently made by company officials to meetings of plant employees.On objection I re-jected the exhibits principally on the ground that the letters were not on their face re-ferring or related to the Company's no-solicitation rule which was being litigated in thiscase but related to a theory of discrimination in denying "equal time" to a union toaddress assemblies of employees in the plantand answerpropaganda or appeals againstthe Union delivered by the Companyto similar assemblies.My ruling was without preju-dice to General Counsel showing through Mitchell that he at any time made a request foran exception to the no-solicitation rule based on the acts alleged in General Counsel'scomplaint as discriminatory applications of the rule.No such testimony was offered. The"equal time" theory was, in my view, not encompassed in General Counsel's complaint ortheory of the case but would involve a different lawsuit. For some illustrations and dis-cussion of the complexities of the problem of "equal time," seeBonwit Teller, Inc. v. THE BORDEN COMPANY371any event I find thatRespondentisnot responsible for Prather's actionsbased onhis position as such with Respondent and that Respondent did not authorize, ratify,and/or condone his conduct as alleged in the complaint.I have found earlier that although Prather is not a supervisor within themeaningof the Act he does occupy apositionsomewhat above the rank-and-file employees.Despite these relatively minor attributes of management, however, I do not thinkthat in the circumstances of this case his conductis tobe imputed to Respondent aswere the actions of the individualsinInternationalAssociation of Machinists, etc.(Serrick Corp.) v. N.L.R.B.,311 U.S. 72. There the men involved had all beenactive in the Company Union and were emulating the example of management ofopposition to the Charging Union. In that case, not only were there four men ofhigher rank than ordinary employees involved in the solicitation as compared to onehere, but one of the fourwas incharge in the absence of the foreman and two werein charge of the second and third shifts, respectively. In addition, the conductof the individuals involved inInternational Association of Machinistswas only onefactor considered by the Court in reaching its ultimate conclusion that the incum-bent union had been illegally assisted by the Company.Here the issue is whetherPrather's status and conduct was such that considered alone employees would havejust cause to believe that he was acting for Respondent. I do not think theycould.Prather is at most a strawboss who voted in the election.He is one offive reliefmen and it isof some significance that other relief men signed the petitionand Respondent is not charged with responsibility for their conduct .8Finally, Ido not think that Prather's role3 or 4 years ago in the hiring of employees changesthis view because of theremotenessof the incidents and the absence of any evidencethat since the appointment of O'Quinn, Prather has made any effective recommenda-tionsin hiring and firing.Concerning authorization, sponsorship, condonation, and ratification of Prather'saction the record shows no evidence of any kind of authorization.Although PrathertoldMiner and O'Quinn that he was going to circulate a petition, he did not tell themwhere or when, and although one may suspect that Miner or O'Quinn may havesurmised that company time would be used for antiunion activity, there is no evi-dence that any supervisor actually saw the activity and the only positive testimonyis that Miner stopped the activity on company time when he discovered it. I con-clude that the evidence does not establish by a fair preponderance that Respondentauthorized, sponsored, ratified or condoned the circulation of the petition.Hebert's remark about the antiunion letteras anindication of a discriminatoryenforcement of the rule, may be quicklydismissed as a casual expressionof opinion;inconsequential,innocuous,and insignificant.I find and conclude, therefore, that Respondent did not discriminatorily enforcethe no-solicitation rule in violation of Section 8(a)(1) of the Act as alleged.E. Other alleged acts of interference, restraint, and coercionThe complaint alleged that Fred Stewart, Respondent's salesmanager, toldan employee that advancement would be withheld because of his union activities.An amendment at the hearing added the allegation that Supervisor Hebert told anemployee that Hebert had moved other employees ahead of the employee becausethe employee had embarrassed Hebert by filing charges against him.Ralph Salmonsis the employee involved in both incidents.Salmons testified that sometime around the beginning of May he went to Stewart'soffice and asked Stewart to assign himto a salesroute.Stewart, according to Sal-mons, said that he could not discuss the matter "at this time."When Salmons askedStewart what he meant, Stewart replied that Salmons had been considered the top"prospect for a wholesale route up to the time [he] got mixed up in this mess."The conversation lasted for about 2 hours and "different aspects of the union andstrategy that had been used" by the Union were discussed. Salmons also saidStewart told him that other employees were eligible for promotion to the routeand that he could not promise Salmons anything until Salmons had talked withPlantManager Miner.Many other things were discussed in the 2-hour meeting,said Salmons, most of which he said he could not recall.N.L.R.B.,197 F. 2d 640 (C.A.2) ; N.L R.B. V. American Tube BendingCo., 205 F. 2d 45(CA.2) ; Metropolitan Auto Parts, Incorporated,102 NLRB 1634;Livingston Shirt Cor-poration, et at,107 NLRB 400;The May Department Stores Company,136 NLRB 797.8DeRouen, Lawrence, Corbello, and Cronin,all namedas relief men in the R case.712-548-64-vol. 142-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDSalmons immediately saw Miner and told him that he had decided that "mostof the employees ... in the bargaining unit ... didn't have guts enough to stand upfor their rights and [Salmons] had stuck his neck out about as far as [he] wantedto .. ." and therefore Salmons wanted to get into another department where hecould make more money.He added that Miner told him that he would be con-sidered on the same basis as all other employees.The above is the substance of the conversations with Stewart and Miner, accordingto Salmons' testimony on direct examination.Under cross-examination certain de-tailswere added and other areas of conversation opened up as distinct possibilities.Salmons, for example, admitted that he told Stewart that he realized that certainroute men would be given first consideration by the Company and that there wassome discussion of the line of progression to route jobs.He admitted discussing arepresentative of another union and the role he might play in Respondent's laborrelations but did not recall asking if he could get a route "if the Union pulled out"or saying that he did not start the Union.He agreed that it was possible that hemight have discussed the pending unfair labor practice charges but did not remembersaying he "could break up this union thing." Salmons also revealed that he hadbeen studying labor relations problems but that he got the impression in his meetingwith Stewart that Stewart did not understand what Salmons was telling him.Stewart's account of his talk with Salmons was more detailed.He testified thatSalmons asked to see him and he was "curious" about the request since he workedfor someone else and that he told Salmons so. Salmons replied that he wanted totalk to someone who would not preach to him because he had been getting plentyof that at home.He added that he had been unable to sleep because of concernabouthis unionactivities and that he was now convinced that his "primary concernshould be his family instead of the employees."He told Stewart that he did notstart the Union but was helping employees who were less informed in these mattersthan he, and that he was going to tell the Union's representative that he was nowon the other side of the fence. Salmons then asked Stewart if the Company heldhis past activity against him and was told that it did not.The conversation turned to other jobs with the Company, according to Stewart,after Salmons asked him what he thought about Salmons' chances for advancement.A long and detailed discussion then occurred about how one progressed to a routesalesman's job and about Salmons' potential to which Salmons responded by askingStewart whether Salmons would get a route if the Union pulled out of Respondent.Stewart's reply was, "What kind of a damn fool do you think I am that I wouldagree to a deal like that."Again the procedure for promotion was discussed at length with Stewart indicatingthat an employee must progress gradually and that Salmons was not ready.At orabout this time Salmons made a remark about being able to play some part inimpeding "this union thing" and recounted some tale about union dissension. Stewartappeared incredulous and told Salmons that he did not know what he was talkingabout.More conversation about promotion procedure, union strategy, and uniontactics ensued during which Salmons volunteered that he had been studying "unionlaw" and was well informed. Stewart suggested that the employee knew more aboutthe subject than he did.Stewart denied that he told Salmons that they could not discuss Salmons' requestfor a route "at this time" or that he said Salmons was considered a prime candidatefor the wholesale route until the union situation came up.He denied that he usedthe phrase"union mess"in the conversation or the word "mess" in referring to asituation.George Miner, the general manager, testified that he had a "fairly lengthy" con-versation with Salmons after Salmons had talked with Stewart.In substance, hestated that the employee told him he was concerned about his future with theCompany and discussed union strategy and tactics,especially a possible boycott.The employee also mentioned the Union's petition for an election and unfair laborpractice charges.He said that he could get the charges dismissed and that the chargeinvolving Supervisor Hebert would not "stand up." Finally Salmons told Miner thathe had asked Stewart for a route and that he was aware that Miner could notpromise the employee a route or tell him he could not have it since he had read theNational Labor Relations Act and was aware of Respondent's rights as well as hisown.When Salmons asked Miner if his union activities would have a bearing onhis chances for promotion, Miner told him he would be considered like any otheremployee.Other remarkssimilar tothose recounted by Stewart were made by theemployee in his meeting with Miner,soMiner testified. THE BORDENCOMPANY373I credit the testimony of Respondent's witnesses Stewart and Miner. Their accountsof Salmons' statements corroborate one another and are plausible separately, particu-larly in view of Salmons' admissions that certain topics might have been discussedand his poor memory about others. In addition, Salmons, chairman of the Union'sorganizing committee, asked for the meetings and volunteered the information abouthis personal problems, the Union's plans and the employee's key place in the picture.Stewart was understandably incredulous, even as Salmons implied in his testimony,and, I believe, too wary in the circumstances, even assuming that such was his view,to tell Salmons that he was the Company's top candidate for a lucrative sales routeuntil he involved himself with the Union. It is also significant that although Salmonssaid Stewart said he could not discuss Salmons' request "at this time" it is clear thatthey discussed it at length. I find that Stewart did not tell Salmons that his unionactivity had affected his opportunity for advancement and that, therefore, Respondentdid not violate the Act as alleged.With respect to the implied admission of a reprisal by Hebert because of Salmons'union activity, the evidence is as follows: Salmons was working on Respondent'sdock as a shipping clerk on August 3, 1962, and because of the absence of a routeman, Supervisor Hebert relieved Salmons as checker and Salmons loaded the routeman's truck.When the truck was loaded Salmons got in and prepared to move thevehicle but Hebert told him to get out. Salmons testified that he told Hebert thatHebert embarrassed him by "moving people ahead of him" and that Hebert statedthat Salmons embarrassed him too by filing charges against him. Salmons admittedthatHebert did not specifically state that he "moved people ahead" of SalmonsbecauseSalmons filed charges or in fact admit that he actually moved people aheadof Salmons.The essence of Salmons' testimony is that he told Hebert he em-barrassed him by "moving people ahead" of him and that Hebert replied thatSalmons embarrassed him also by filing charges.Whether this bare statement byone supervisor in such a context is a violation of the Act is certainly debatable, butin any event Salmons' more detailed account under cross-examination and Hebert'smore logical explanation of his action washes the incident out as a possible viola-tion.Salmons admitted that the truck incident was insignificant and unimportantbut implied that Hebert did it only to embarrass him. It also appears, however,that the man used to move the truck involved in the incident was a route man andthat Salmons was irritated that this individual, who he ". . . taught everything therewas to know about his job .," in Salmons' words, got more overtime than he.He also commented about this to Hebert and Hebert told him about certain mistakeshe had been making. In addition, there was no promotion, additional monetary com-pensation, or employee advantage of any kind involved in the moving of a truck inthe circumstances. It seems to me that even if Hebert used the words "embarrass"and "charge" Salmons read into his remarks an implication which was not there.Moreover Hebert's explanation was plausible and I credit it as well as his denialthat he mentioned unfair labor practice charges.Hebert's story was that Salmonsisnot qualified to drive a company truck and would not be until the Company'sdriver-trainer said so, but that the other employee was qualified. In addition, loadedtrucks are refrigerated by attachment to an electrical device, an operation with whichSalmons has no familiarity.Hebert admitted that Salmons said Hebert's actionembarrassed him but said he replied that he was sorry but it was a company rule.As indicated, I credit his testimony and find no violation of the Act in his remarks.CONCLUSIONS OF LAW1.The Borden Company, Lake Charles, Louisiana, is engaged in and during alltimes material herein was engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent did not violate the Act as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and upon the entire record in thecase, I recommend that the complaint be dismissed in its entirety.